The opinion of the court was delivered by
START, J.
It appears from the statement of facts filed in the County Court, that Michael Burns was adjudged an insane person, and a guardian appointed over him in February, 1888 ; that Burns lived in his own home and was cared for by Bridget Manghan; that, while Burns was under guardianship, the plaintiff rendered services for him and from time to time loaned him money, and the same was used by Bridget Manghan in the purchase of necessaries for his support.
The statement of facts, and the fair inferences to be drawn from them, would warrant the court in finding that the “insanity 55 which the Probate Court found as a ground for appointing a guardian was not of that character which disqualified the ward from entering into a valid contract for necessaries.
It does not necessarily follow,' when there has been an adjudication by the Probate Court that a person is insane, that the insanity is of that character which disqualifies him from making a valid contract for necessaries. Motley v. Head, 43 Vt. 633; Blaisdell v. Holmes, 48 Vt. 492. In the last named case the plaintiff was permitted to recover of the defendant for services rendered for him under a contract made with him, after he had been adjudged an insane person by the Probate Court, and while he was under guardianship.
*247In Motley v. Head, supra, the plaintiff sought to recover for money paid out for the defendant, after he was adjudged an insane person,’ and while he was under guardianship. The adjudication of insanity was relied upon in defence, and the court held that the 'adjudication, to be available, should have been accompanied with evidence showing that the insanity was of that character which disqualified the defendant from making a valid contract.

Judgment affirmed, and cause certified to the Probate Court.

Thompson, J., dissents.